Citation Nr: 0922861	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
ichthyosis vulgaris.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned an initial 
rating of 10 percent for ichthyosis vulgaris.  In a December 
2002 rating decision the originating agency granted an 
increased initial rating of 30 percent for the Veteran's 
ichthyosis vulgaris.  However, this did not satisfy the 
Veteran's appeal. 

The Board denied the Veteran's appeal in a November 2006 
decision.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order in June 2008 granting a joint motion of 
the parties to vacate the Board's decision and remand the 
case to the Board for action consistent with the joint 
motion.


REMAND

The Board remanded this case in April 2004 for a VA 
examination, with specific instructions to the examiner.  The 
Veteran was afforded a VA fee-basis examination in February 
2006.  According to the joint motion of the parties, the 
February 2006 examiner did not substantially comply with the 
instructions in the Board's remand.  Therefore, a remand for 
another VA examination that complies with the earlier remand 
directives is required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
service-connected skin disability during 
the period of this claim.

2.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to assess the 
current severity of the Veteran's service-
connected skin disability.  The claims 
folder must be made available to and 
reviewed by the examiner, to include a 
copy of this remand.

All findings should be reported in detail, 
and unretouched photographs depicting the 
skin condition should be obtained and 
associated with the claims file.

The examiner should identify the location 
of all demonstrated lesions and assess the 
percentage of the body involved and the 
extent of exposed areas affected.  The 
examiner should specifically identify any 
ulceration, exfoliation, crusting, and 
systemic or nervous manifestations.

The examiner should also indicate whether 
the disorder requires systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and, if so, the 
frequency of such therapy.

With respect to any residual scarring of 
the Veteran's head, face and neck, the 
examiner should indicate whether such 
scarring is severe, especially if 
producing a marked and unsightly deformity 
of the eyelids, lips or auricles, or 
whether such scarring is complete or 
productive of exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement.

The examiner should also describe any 
visible or palpable tissue loss, gross 
distortion or asymmetry of any features or 
paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips], and any of the 
characteristics of disfigurement as listed 
in the revised rating criteria for skin 
disabilities (38 C.F.R. § 4.118, 
Diagnostic Code 7800).

The examiner should also provide an 
opinion concerning the impact of this 
disability on the Veteran's ability to 
work.  Specifically, the examiner should 
indicate specifically how the disability 
affects the Veteran's ability to work, 
including the nature and frequency of 
flare-ups.

The supporting rationale for all opinions 
expressed must be provided in the report.

3.  The RO or the AMC should also 
undertake any other development determined 
to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




